           . 'y\
~:r.   ;   •    ,t'.i                                                                                                                                           "7
                                                                                                                                                                ')
           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                  Pagelofl     .,,,



                                               UNITED STATES DISTRICT COURT
                                                          SOUTHERN DISTRICT OF CALIFORNIA

                                  United States of America                             JUDGMENT IN A CRIMINAL CASE
                                                V,                                     (For Offenses Committed On or After November 1, 1987)


                                 Jose Alberto Martinez-Nieto                           Case Number: 3:19-mj-22994
                                                                                                              .
                                                                                       Bridgcet Kenn
                                                                                       Defendant's Attorney


           REGISTRATION NO. 8674 9298
                                                                                                                                 FILED
           THE DEFENDANT:                                                                                                        JUL 2 9 2019
            IZl pleaded guilty to count( s) 1 of Complaint                                                          ....   ~,-   '   '


               D was found guilty to count( s)                                                                sou; i' '" "",'"''~I F11Ll r POIJP1i
                                                                                                              l':IY Hi,,/1N !:li:l IF11CT 01' elAI.IFCJl'lNIA
                        after a plea of not guilty.                                                                         - ·w                           '

                        Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                   Nature of Offense                                                                   Count Number{s)
           8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                         1

               D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
               D Count(s) - - - - - - - - ~ - - - - - - - - - dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:

                                          ¥'   TIME SERVED                          D ~ - - - - - - - - days

               IZl      Assessment: $10 WAIVED IZ] Fine: WAIVED
               IZl      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
               the      defendant's possession at the time of arrest upon their deportation or removal.
               D        Court recommends defendant be deported/removed with relative, - - - - - - - - ~ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessmeliltS
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                     Monday, July 29, 2019
                                                                                     Date of Imposition of Sentence



                                                                                     niiliRit::ocK
                                                                                     UNITED STATES MAGISTRATE JUDGE
                                                                                                                                                                       I
                                                                                                                                                                       I
                                                                                                                                                                       I
           Clerk's Office Copy                                                                                                                                         I
                                                                                                                                         3: 19-mj-22994

                                                                                                                                                                       I
